EXHIBIT 10.51C

SEPARATION AGREEMENT WITH BRET C. GRIESS

 

THIS SEPARATION AGREEMENT (the "Agreement") is made and entered into on August
26, 2020, by and among CSG SYSTEMS INTERNATIONAL, INC.  ("CSGS"), a Delaware
corporation, CSG SYSTEMS, INC. ("Systems"), a Delaware corporation, and BRET C.
GRIESS (the "Executive"). CSGS and Systems collectively are referred to in this
Agreement as the "Company."

WITNESSETH:

WHEREAS, Executive and the Company have previously entered into an Amended and
Restated Employment Agreement dated November 19, 2015, and as further amended on
November 17, 2016 (the "Employment Agreement"), pursuant to which Executive
currently serves as President and Chief Executive Officer of the Company; and

WHEREAS, the Executive will resign from the Company which will include, among
other things, relinquishing the position of President and Chief Executive
Officer; and

WHEREAS, when effective, such resignation will give rise to certain rights under
the Employment Agreement; and

WHEREAS, the Company and the Executive have agreed to terminate the Executive’s
employment under Paragraph 10(d) of the Employment Agreement, and the Company
and Executive mutually desire to arrange for such termination to be accomplished
upon terms and conditions intended both to provide Executive with certain
compensation and benefits and to provide for an orderly transition of
Executive's duties within the Company;

NOW, THEREFORE, in consideration of the terms and provisions set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

 

1.

Separation Pursuant to Paragraph 10(d) of the Employment Agreement. The Company
and the Executive agree to terminate the Executive’s employment under Paragraph
10(d) of the Employment Agreement.

 

 

2.

Resignation; Continued Employment for Transition Services.  Executive will
continue his employment as President and Chief Executive Officer of the Company
under and pursuant to the terms of the Employment Agreement until December 30,
2020 (the "Executive Officer Resignation Date"), and on such date Executive will
cease to be President and Chief Executive Officer of the Company.

Executive will continue his employment as a non-executive employee of the
Company after the Executive Officer Resignation Date through March 31, 2021 (the
"Employment Termination Date"), and the Company agrees in all events (other than
Executive's death or termination for Cause) to continue Executive's employment
from the date of this Agreement through the Employment Termination Date
regardless of any disability of

--------------------------------------------------------------------------------

Executive and will not take any action to terminate the employment of Executive
prior to the Employment Termination Date, except for Cause and only in the event
that Cause actually exists. Until the Executive Officer Resignation Date,
Executive will continue to have the responsibilities, duties, and authorities
currently associated with his positions as President and Chief Executive Officer
of the Company.

After the Executive Officer Resignation Date, and through the Employment
Termination Date, Executive's employment will be in a non-executive, non-officer
capacity solely to assist, as requested by the Chief Executive Officer (or
Interim Chief Executive Officer as the case may be) of the Company, with the
transition of his previous duties to other employees of the Company. After the
Executive Officer Resignation Date, Executive (i) will not have any duties or
perform any functions for the Company or any subsidiary or affiliate of the
Company corresponding to the duties or functions of an officer of the Company or
any subsidiary or affiliate of the Company; except, however, activities related
to Executive’s resignation or removal from positions with any direct or indirect
subsidiaries or affiliates of the CSGS other than Systems, and (ii) will not
perform any policy-making functions for the Company or any subsidiary or
affiliate of the Company.  Executive hereby resigns as an officer of and from
all other positions with CSGS and Systems, effective on the Executive Officer
Resignation Date, and the Company accepts such resignation. The Company and
Executive will use their respective best efforts to effect Executive's
resignation or removal from all positions with any direct or indirect
subsidiaries or affiliates of CSGS other than Systems as soon as practicable
after the Executive Officer Resignation Date.

 

 

(a)

Compensation in Respect of Continued Employment.

 

 

(i)

Compensation from Executive Officer Resignation Date to Employment Termination
Date.   Executive's perquisites, and expense reimbursements under Paragraphs 6,
7, and 8 of the Employment Agreement from the Executive Officer Resignation Date
through the Employment Termination Date will remain the same as those in effect
on the date of this Agreement as a non-executive employee of the Company.  The
Executive’s base salary from the Executive Officer Resignation Date through the
Employment Termination Date will be adjusted to an annual rate equal to fifty
percent (50%) of his base salary in effect as of the date of this
Agreement.  Such salary and employee benefit programs will continue to be
administered in accordance with the Company's regular payroll practices.

 

 

(ii)

Annual Incentive Bonus Eliminated. The Executive will not be entitled to any
amounts for his annual incentive bonus for 2021, as described under Paragraph 5
of the Employment Agreement; provided, however, and for clarification purposes,
the Executive will be entitled to any

2

 

--------------------------------------------------------------------------------

 

annual incentive bonus earned for 2020 (the “2020 Bonus”) that will be paid in
2021 and any requirement in his Employment Agreement that the effective date of
his resignation be December 31st in order to be entitled to receive the 2020
Bonus is hereby waived.  The foregoing notwithstanding, if the 2020 Bonus is not
calculated and paid to Executive by March 15, 2021, the Executive Bonus shall be
included in the Delayed Payment, as defined in Paragraph 5(b) below.

 

 

(iii)

Equity Incentives. Effective on the Executive Officer Resignation Date, all of
Executive's then existing unvested shares of Restricted Stock Awards (as shown
in the table below) and all related accrued dividends (“Unvested RSAs”) from the
Company (symbol: CSGS) will automatically vest in full and be earned and
distributed to Executive in accordance with their terms.

 

 

Date of Award

Number of Unvested RSAs

02/23/2017

7,525

02/22/2018

19,592

03/10/2019

76,550

03/10/2020

94,044

 

 

Total

197,711

 

 

(iv)

Stock Ownership Guideline Termination. The Company has a policy in effect
whereby the Executive is required to hold shares equivalent to three times his
base salary. The Company agrees that such stock holding requirement will no
longer apply to Executive after the Executive Officer Resignation Date. However,
Executive shall continue to comply with all applicable securities and other laws
and Company policies with respect to dispositions of CSGS stock.

 

 

(v)

Electronic Devices. As of the Employment Termination Date, Executive shall be
entitled to retain as his own property the Company-owned computer, iPad, and
iPhone which he currently uses and all personal information contained on each
such device, including Outlook Contacts and Calendar entries. The Company shall
have its IT department remove all confidential or proprietary material from such
devices, and the office of the CISO shall audit such devices for compliance.

 

3

 

--------------------------------------------------------------------------------

 

(vi)

Personal Effects. The Company shall arrange for the professional packing of
Executive's personal effects in his office and the shipment of such items to his
personal residence.

 

 

(b)

Death of Executive. If Executive dies prior to the date on which he becomes
entitled to receive (and has received) all compensation and benefits which he is
due under Paragraph 10(d) of the Employment Agreement, the Unvested RSAs, or
this Agreement (without duplication), then the Company shall pay to his estate
all such compensation when otherwise due, and all such equity and benefits when
otherwise payable, as though Executive had not died.

 

 

3.

Definition of "Cause". For purposes of this Agreement, "Cause" means only (i)
Executive's confession or conviction of theft, fraud, embezzlement, or other
crime involving dishonesty associated with the Company, (ii) Executive's
certification of materially inaccurate financial or other information pertaining
to the Company or any of the subsidiaries of the Company with actual knowledge
on the part of Executive that such financial or other information was
inaccurate, (iii) Executive's refusal or willful failure to cooperate with an
investigation by a governmental agency pertaining to the financial or other
business affairs of the Company or any of the subsidiaries of the Company unless
such refusal or willful failure is based upon a written directive of the Board
of Directors of CSGS or the written advice of counsel, (iv) a material breach by
Executive of any of his fiduciary duties to the Company or any of the
subsidiaries of the Company and, if such breach is curable, Executive's  failure
to cure such  breach within ten  (10) days after Executive's receipt of a
written notice from the Board of Directors of CSGS setting forth in reasonable
detail the particulars of such breach, or (v) willful and material misconduct or
fraud on the part of Executive in the performance of Executive's duties under
this Agreement as determined in good faith by the Board of Directors of CSGS.

 

 

4.

Continuing Obligations. The following provisions of the Employment Agreement are
incorporated in this Agreement by this reference and will remain in effect from
and after the Employment Termination Date as follows:

 

 

(a)

Nondisclosure. Paragraph 11 of the Employment Agreement (regarding the
nondisclosure of confidential information, trade secrets, or proprietary data)
will remain in effect in accordance with its provisions.

 

 

(b)

Non-Solicitation of Employees. Paragraph 18 of the Employment Agreement
(regarding the non-solicitation of employees) will remain in effect in
accordance with its provisions.

 

 

(c)

Post-Termination Noncompetition. Paragraph 19 of the Employment Agreement
(regarding post-termination noncompetition) shall be amended as follows:  

4

 

--------------------------------------------------------------------------------

Post-Termination Noncompetition.  Because the Confidential Information known to
or developed by the Executive during his employment by the Companies encompasses
at the highest level information concerning the plans, strategies, products,
operations, and existing and prospective customers of the Companies and their
respective subsidiaries and could not practically be disregarded by the
Executive, the Executive acknowledges that his provision of executive services
to a “Competitor,” which for purposes of this agreement shall mean only Amdocs
Limited, Huawei, Zuora, West Corporation and/or NEC/Netcracker, or any successor
companies of any of them as a result of consolidation, combination, merger,
and/or acquisition, soon after the termination of the Executive's employment by
the Companies would inevitably result in the use of the Confidential Information
by the Executive in his performance of such services, even if the Executive were
to use his best efforts to avoid such use of the Confidential Information.  To
prevent such use of the Confidential Information and the resulting unfair
competition and wrongful appropriation of the goodwill and other valuable
proprietary interests of the Companies and their respective subsidiaries, the
Executive agrees that for a period equal to the number of weeks of any severance
payment his is entitled to receive from the Companies, but in no case to exceed
one (1) year, after the termination of his employment by the Companies for any
reason, whether voluntarily or involuntarily and with or without cause, the
Executive will not, directly or indirectly:

(a)engage with a Competitor, whether as an employee, agent, consultant,
independent contractor, owner, partner, member, or otherwise, in a business
activity which then competes in a material way with a business activity then
being actively engaged in by the Companies (or either of them) or any of their
respective subsidiaries;

(b)solicit, or recommend to any other person that they solicit, any then
customer of the Companies (or either of them) or any of their respective
subsidiaries, which customer also was a customer of the Companies or any of
their respective subsidiaries at any time during the one (1) year period prior
to the termination of the Executive's employment by the Companies, for the
purpose of obtaining the business of such customer in competition with the
Companies (or either of them) or any of their respective subsidiaries; or

(c)induce or attempt to induce any then customer or prospective customer of the
Companies (or either of them) or any of their respective subsidiaries to
terminate or not commence a business relationship with the Companies (or either
of them) or any of their respective subsidiaries.

The Companies and the Executive acknowledge and agree that the restrictions
contained in this Paragraph 19 are both reasonable and necessary in view of the
Executive's positions with the Companies and that the Executive's compensation

5

 

--------------------------------------------------------------------------------

and benefits under this agreement are sufficient consideration for the
Executive's acceptance of such restrictions.  Nevertheless, if any of the
restrictions contained in this Paragraph 19 are found by a court having
jurisdiction to be unreasonable, or excessively broad as to geographic area or
time, or otherwise unenforceable, then the parties intend that the restrictions
contained in this Paragraph 19 be modified by such court so as to be reasonable
and enforceable and, as so modified by the court, be fully enforced.  Nothing
contained in this paragraph shall be construed to preclude the investment by the
Executive of any of his assets in any publicly owned entity so long as the
Executive has no direct or indirect involvement in the business of such entity
and owns less than two percent (2%) of the voting equity securities of such
entity.  Nothing contained in this paragraph shall be construed to preclude the
Executive from becoming employed by or serving as a consultant to or having
dealings with a publicly owned entity one of whose businesses is a competitor of
the Companies (or either of them) or any of the respective subsidiaries of the
Companies so long as such employment, consultation, or dealings do not directly
or indirectly involve or relate to the business of such entity which is a
competitor of the Companies (or either of them) or any of the respective
subsidiaries of the Companies.

 

5.

Non-Disparagement. Neither the Executive nor the Company’s Board of Directors,
Executive Committee members or its Investor/Public Relations team shall directly
or indirectly make or authorize any disparaging statement (verbal, written or
otherwise) to any person or entity concerning the other party’s reputation,
business, practices, services, operations, officers, directors, shareholders,
managers, members, resources, employees or agents. This includes refraining from
defaming, libeling, disparaging or otherwise making statements which would place
the other party in a negative light including, without limitation, in any public
forum including newspaper, magazine, periodical, book, television broadcast,
motion picture, videotape, film, play, interview, weblog, chat rooms, e-mails or
other medium associated with the world wide web and/or internet or any other
means of public expression, and to any person or entity (whether done
anonymously or not), but shall not include any statement made in any Company
legal or investigative matter in which a party is requested or required to
participate.

 

 

6.

Compensation, Benefits, and Other Payments Pursuant to Paragraph 10(d) of the
Employment Agreement. The Company and Executive agree that, unless the
employment of Executive is terminated by the Company for Cause prior the
Executive Officer Resignation Date, on the Executive Officer Resignation Date
Executive will become entitled to all of the compensation, benefits, and other
payments which are provided pursuant to Paragraph 10(d) of the Employment
Agreement; for such purpose, the provisions of Paragraph 10(d) of the Employment
Agreement are incorporated in this Paragraph 5 by this reference.  The
compensation, benefits, and other payments provided pursuant to Paragraph 10(d)
of the Employment Agreement will be payable to Executive in accordance with the
terms and upon the conditions set forth below:

 

6

 

--------------------------------------------------------------------------------

 

(a)

Executive’s Employment Termination Date is on March 31, 2021, and as such, the
Executive will receive his final payment of base salary as an active employee of
the Company on April 16, 2020.  Additionally, on that date, the Executive shall
receive any Accrued Benefits as provided in Paragraph 10(d)(i) of the Employment
Agreement.  

 

 

(b)

The amount payable to Executive pursuant to Paragraph 10(d)(ii) of the
Employment Agreement will be calculated at the time that Executive receives and
provides the Company with a copy of his Internal Revenue Service Form W-2
(“W-2”) for 2020 and will be an amount equal to one hundred percent (100%) of
the average of the Executive’s compensation shown in Box 1 (“Wages, tips, other
compensation”) of the Executive’s W-2s for the three years of 2020, 2019 and
2018, and will be paid to Executive in equal installments on the Company’s
regularly scheduled payroll dates over the twelve-month period following the
Employment Termination Date upon the condition that the Executive has delivered
the signed Release to the Companies and the Release has become irrevocable (the
“Payment Commencement Date”). The foregoing notwithstanding, however, due to the
Section 409A deferral requirements as outlined in paragraph 16(a) of this
Agreement, any payments that would be paid to Executive under this provision in
the months of April, May, June, July, August and September 2021 shall be deemed
the “Delayed Payment” and shall not be paid to Executive until October 1, 2021,
at which time, the entire Delayed Payment shall be paid to Executive in a lump
sum, less applicable withholdings.

 

 

(c)

The Executive Officer Resignation Date shall serve as the "Termination Date" for
purposes of Paragraph 10(d) of the Employment Agreement, except for paragraph
10(d)(iv) for which the Employment Termination Date shall serve as the
Termination Date.  For clarification and avoidance of doubt, the payments
provided in Section 5(b) above do not begin until the Employment Termination
Date.  Because Executive will be entitled to continue to participate in the
Company benefit plans as a non-executive employee through the Employment
Termination Date as noted in 2(a)(i) above, and then for one (1) year from the
Termination date at the Company’s expense as specified in Paragraph 10(d)(iv) of
the Employment Agreement.  For clarification and the avoidance of doubt, because
the Executive’s Employment Termination Date is on March 31, 2021, the Executive
and Executive’s qualified beneficiaries will continue to receive benefit
coverage as an employee through April 30, 2021 at the Company’s expense;
thereafter, the Executive and Executive’s qualified beneficiaries shall receive
post-employment benefits at the Company’s expense until April 30, 2022.  

 

 

7.

Nonassignability. Except for those rights that may accrue to Executive’s family
or estate in the event of his death or disability, neither this Agreement nor
any right or interest of Executive under this Agreement shall be subject, in any
manner, to anticipation,

7

 

--------------------------------------------------------------------------------

 

alienation, sale, transfer, assignment, pledge, encumbrance, or charge, whether
voluntary or involuntary, by operation of law or otherwise, and any attempt at
such will be void. No compensation or benefit due Executive under this Agreement
shall in any way be subject to the debts, contracts, liabilities, engagements or
torts of Executive or subject to attachment or legal process against Executive.

 

 

8.

Entire Agreement; Modification. Except as specifically set forth in Paragraph 4
and Paragraph 6 of this Agreement with respect to specified provisions of the
Employment Agreement incorporated in this Agreement, this Agreement will
supersede the Employment Agreement in its entirety as of the Executive Officer
Resignation Date, and the Employment Agreement will cease to have any further
force or effect from and after the Executive Officer Resignation Date. This
Agreement sets forth the entire agreement and understanding of the promises
concerning the subject matter of this Agreement and supersedes all prior
agreements, arrangements, and understandings relating to that subject matter
including, without   limitation, the Employment Agreement (except as
specifically set forth in the preceding sentence). No term or provision of this
Agreement may be modified or extinguished, in whole or in part, except by a
writing which is dated and signed by the patties to this Agreement. No
representation, promise, or inducement has been made to or relied upon by or on
behalf of the Company or Executive concerning the subject matter of this
Agreement which is not set forth in this Agreement. In particular, Executive
acknowledges and agrees that he is not entitled to receive from the Company any
severance, incentive, or other compensation or payment related to his services
to the Company or the termination of his employment by the Company, other than
the compensation and payments specifically set forth in this Agreement).

 

 

9.

Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by a written instrument signed by the party charged
with such waiver or estoppel.

 

 

10.

Notices. All notices or communications hereunder shall be in writing, addressed
as follows:

To the Company:

CSG Systems International, Inc.

6175 S. Willow Drive, 10th Floor

Greenwood Village, CO 80112

Attn: General Counsel (gregory.cannon@csgi.com)

 

and

CSG Systems, Inc.

6175 S. Willow Drive, 10th Floor

Greenwood Village, CO 80112

8

 

--------------------------------------------------------------------------------

Attn: General Counsel (gregory.cannon@csgi.com)

 

To Executive:

Bret C. Griess

24344 Leavenworth Circle

Waterloo, Nebraska 68069

Email:

 

and

Liza Getches

Shoemaker Ghiselli + Schwartz LLC

1811 Pearl Street

Boulder, Colorado 80302

 

All such notices shall be conclusively deemed to be received and shall be
effective: (i) if sent by hand delivery, upon receipt, (ii) if sent by e-mail,
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission, or (iii) if sent by registered or certified mail, on the
fifth day after the day on which such notice is mailed.

 

 

11.

Source of Payments. All cash payments provided for in this Agreement will be
paid from the general funds of the Company. Executive's status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of the Company.

 

 

12.

Payment Acceleration upon Anticipated Change of Control. If the Company enters
into any definitive agreement whereby all or substantially all of the assets or
stock of the Company is to be acquired by an unrelated third party, then the
Company agrees that it will pay to Executive within ten (10) business days after
the signing such definitive agreement by the parties thereto all payments to
which Executive is entitled under this Agreement but which are then unpaid. For
avoidance of doubt, if the payment required under this Section 11 would cause
additional taxes and interest to be incurred under Section 409A, then the
provisions of Section 16 will be applied to avoid such a result.

 

 

13.

Federal Income Tax Withholding. The Company may withhold from any compensation
or benefits payable under this Agreement all federal, state, city, or other
taxes to the extent required pursuant to any law or governmental regulation or
ruling.

 

 

14.

Severability. If any provision of this Agreement is held to be invalid, illegal
or unenforceable, in whole or part, then such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

 

9

 

--------------------------------------------------------------------------------

 

15.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, and all of which together will constitute
one document.

 

 

16.

Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

 

 

17.

Section 409A Compliance.

 

 

(a)

Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A- 2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
("Section 409A"), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-l(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A- 1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but
not limited to, being paid pursuant to a fixed schedule or specified date
pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will
be administered, interpreted and construed accordingly. Notwithstanding the
foregoing provisions of this Agreement, if the payment of any compensation or
benefits under this Agreement would be subject to additional taxes and interest
under Section 409A because the timing of such payment is not delayed as provided
in Section 409A(a)(2)(B)(i) of the Code, and Executive constitutes a specified
employee within the meaning of Section 409A(a)(2)(B)(i) of the Code, then any
such payments that Executive would otherwise be entitled to during the first six
months following Executive's separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code shall be accumulated and paid on the date
that is six months after Executive's separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes and interest.

 

 

(b)

All taxable reimbursements pursuant to this Agreement shall be made in
accordance with Treas. Reg. § 1.409A-3(i)(l)(iv) such that the reimbursements
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under this
Agreement during Executive's taxable year may not affect the amounts reimbursed
in any other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of Executive's taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.

10

 

--------------------------------------------------------------------------------

 

18.

Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado. Any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the state or
federal courts having jurisdiction in Denver, Colorado. Each of Executive and
the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that he or it may have to the
laying of venue of any such suit, action, or proceeding in any such court. If
any dispute arises under this Agreement after a change in control of the Company
has occurred, then the acquiring company shall pay the reasonable legal and
associated fees of Executive reasonably incurred in connection with such
dispute, regardless of the outcome of such dispute, unless it is determined that
such dispute was initiated by Executive in bad faith and without a substantial
basis in belief or fact.

 

 

19.

Terms. The term "affiliate" means any subsidiary, any officer, director or
employee of the Company or any subsidiary, and any former officer, director or
employee of the Company or any subsidiary.

 

 

20.

Successor Obligations. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place. As used in this Agreement, "Company" includes both
the Company as defined above and any such successor to the Company's business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.

 

 

21.

Reimbursement of Professional Advisor Fees. The Company shall pay Executive's
legal counsel and 2021 financial/tax advisor/preparation fees, up to $10,000.00,
incurred in connection with Executive's resignation and separation from the
Company and the negotiation of this Agreement, promptly upon receipt of
documentation of such fees.

 

 

22.

Directors and Officers Insurance Coverage.

 

 

(a)

General. The Company hereby covenants and agrees that, so long as Executive
shall continue to serve as an officer or director of the Company (or its
subsidiaries or affiliates) and thereafter so long as Executive shall be subject
to any possible proceeding by reason of the fact that Executive was an officer
or director of the Company (or its subsidiaries or affiliates), the Company
shall, subject to Section 2l(b) below, use reasonable efforts to obtain and
maintain in full force and effect directors' and officers' liability
insurance  ("D&O Insurance") in reasonable amounts from established and
reputable insurers, and Executive shall be a covered party under such D&O
Insurance to the maximum extent of the coverage available for any director or
officer of the Company.

 

11

 

--------------------------------------------------------------------------------

 

(b)

Commercial Reasonableness. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain D&O Insurance if the Company determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage is reduced by exclusions so as to provide an insufficient benefit
and D&O Insurance is in fact not provided for the other directors and officers
of the Company.

 

 

(c)

Change in Control. In the event of a Change in Control pursuant to which the
Company or any successor is obligated to provide D&O Insurance for a period of
time following the effective date of the transaction or to purchase a D&O
Insurance tail policy, Executive shall be a covered party under such D&O
Insurance or tail policy to the maximum extent of the coverage available for any
director or officer of the Company.

 

 

23.

Waiver and Release. Promptly after the Employment Termination Date, Executive
and the Company will enter into a mutual waiver and release of all claims
against the other (and in respect of the Company, its officers, directors,
agents, and employees), whether known or unknown, in a form mutually acceptable
to the Company and Executive. Such release shall, on the part of Executive,
contain provisions customarily included in a release executed by an employee in
consideration of payments or benefits received by the employee in connection
with the employee's termination of employment, without waiving any of the
Executive’s rights to payment hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

CSG SYSTEMS INTERNATIONAL, INC.

 

 

By:

  /s/ Rolland B. Johns

 

Rolland B. Johns

 

Executive Vice President and Chief

 

Financial Officer

 

 

 

CSG SYSTEMS, INC.

 

 

By:

  /s/ Rolland B. Johns

 

Rolland B. Johns

 

Executive Vice President and Chief

 

Financial Officer

 

 

 

 

 

/s/ Bret C. Griess

 

Bret C. Griess

 

 

 

  

 

 

 

 

13

 